DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2001/0016510) in view of Sperry (US 2006/0046234).
Re claims 1, 13, and 20, Ishikawa discloses a computer-implemented method (fig. 1 illustrates a computer) comprising:	determining, based on contextual information regarding an application, an objective of the user (fig. 5, S100 and S101, and pars. [0057] to [0061], players input their weight and select a difficulty, which provides contextual information and allows the game to determine the objective of the user, e.g. a desire to burn a certain number of calories or play for a certain duration);	deriving, based on the contextual information and the objective, contextual guidance to assist the user (S104-S107, after the selection of options, the game provides music to play in combination with step data for following via the dance pad, as disclosed in pars. [0062] and [0063], along with figs. 2-3 and also pars. [0065]-[0067] which describe gameplay by utilizing foot inputs on the dance pad);	generating a user interface having the contextual guidance (fig. 3), the user interface being rendered on a client device (fig. 1, 10).	However, while Ishikawa discloses the contextual guidance includes content derived from a database ([0086]), Ishikawa is silent on the content being selected based on statistical data associated with a real-time in-game activity of the user. Sperry teaches a system requiring users to perform physical tasks to complete, similarly to the dance game of Ishikawa, with multiple difficulty ratings ([0028]). Sperry analyzes past performances of users in order to determine and recommend the most suitable difficulty rating ([0028]), therefore Sperry selects content (difficulty ratings are considered content) based on statistical data (past performances are statistical data) associated with a real-time in-game activity of the user (play of the game).
Re claims 2 and 14, Ishikawa discloses receiving a user request for guidance from the client device (fig. 7, 76, wherein a difficulty selection is a request for guidance, as it determines which of the patterns of step data to provide to the player, the difficulty changing the complexity and difficulty of the step pattern, as discussed in [0062]).
Re claims 3 and 15, since the contextual information is being presented and collected during gameplay as discussed above, it is considered real-time. The gaming device (fig. 1) is considered a first client device.
Re claims 4 and 16, since the user interface displays step data for the player to follow and input the proper direction on the dance pad (see figs. 2-3) and presents menu options for changing options (figs. 6-7), it is being updated in real-time.
Re claim 7, since Ishikawa discloses difficulty settings, the guidance is sorted by a likelihood to increase the chance of success (i.e. lower difficulty equates to higher chance of success and vice versa).
Re claim 9, Ishikawa discloses contextual guidance in the form of text, image, and video (fig. 3).
Re claim 12, Ishikawa has discussed difficulty levels, which is a level of guidance to provide the user, and deriving the contextual guidance is further based on the level of guidance to provide (since the user selects their desired difficulty).
Re claim 17, Ishikawa discloses the user interface being transmitted to the first client device and displayed over the application window (the user interface elements, such as 50, 42, 48, etc. shown in fig. 3 are displayed over the application window 46).
Re claim 18, Ishikawa discloses transmitting to a second client device separate from the first client device (fig. 11, Ishikawa discloses transmitting data to multiple client devices, 62, 64, and 66).

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 6/24/2021, with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Applicant’s arguments with respect to the claims under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715